Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-13 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/KR2018/013449 filed on November 7, 2018.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, U.S. Patent Publication No. 2015/0379937 in view of Kim et al, U.S. Patent Publication No. 2014/0368415 (Kim2).
Consider claim 1, Kim teaches a driver (see Kim figure 1, element 12 data driving circuit) of a display device, comprising: an analog-digital converter (see Kim figure 12, element ADC and paragraph 0045 where data driving circuit 12 comprises at least one data driver IC (integrated circuit) SDIC. The data driver IC SDIC comprises a plurality of digital-to-analog converters (hereinafter, DACs)) configured to receive a first pixel sensing signal within a preset input range (see 




Kim does not appear to expressly disclose an input signal converter configured to receive a second pixel sensing signal from a pixel of a display panel, convert the second pixel sensing signal by using a control signal such that a signal range of the second pixel sensing signal falls within the input range, and output the first pixel sensing signal obtained as the second pixel sensing signal is converted, to the analog-digital converter.  In the same field of endeavor, Kim2 teaches a sample and hold section which scales a signal when necessary prior to inputting into an analog-to-digital conversion unit so as to change a sensed voltage to a voltage suitable for protecting a low-voltage driving element in an analog-to-digital converter (see Kim2 paragraph 0002, figure 4 and paragraphs 0053-0073 specifically for example paragraphs 0070-0073).  Kim2 further teaches an input signal converter (see Kim2 figure 4, element 210) configured to receive a second pixel sensing signal from a pixel of a display panel, convert the second pixel sensing signal by using a control signal (see Kim2 figure 4 and paragraphs 0053-0073 specifically for example paragraph 0066 where sample and hold section 210 is set in the scale mode by a controller (not illustrated)) such that a signal range of the second pixel sensing signal falls within the input range, and output the first pixel sensing signal obtained as the second pixel sensing signal is converted, to the analog-digital converter (see Kim2 paragraph 0002, figure 4 and paragraphs 0053-0073 specifically for example paragraphs 0070-0073). One of ordinary skill in the art would have been motivated to have modified Kim with 

Consider claim 2, Kim as modified by Kim2 teaches all the limitations of claim 1 and further teaches wherein the input signal converter converts the second pixel sensing signal by shifting the signal range depending on a level of the control signal (see Kim2 paragraph 0002, figure 4 and paragraphs 0053-0073 specifically for example paragraphs 0070-0073 and paragraph 0066 where sample and hold section 210 is set in the scale mode by a controller (not illustrated)).  Examiner takes Official notice that transistors are controlled to turn on based on a level of a control signal as evidenced by Kim2 figure 6, paragraph 0067 where sensing switch SVT_SEN is turned on as illustrated in FIG. 6 and figure 8 and paragraph 0065 where when the precharge operation is ended, the sensing switch SVT_SEN, the charge-share switch SVT_CS, and the reset switch SVT_RST are sequentially turned on.  Notice that SVT_SEN is turned on by a pulse signal having a level to control the transistor to turn on).

Consider claim 3, Kim as modified by Kim2 teaches all the limitations of claim 2.  Kim/Kim2 does not explicitly disclose wherein the control signal corresponds to one among a medium voltage, a peak voltage and a valley voltage of the signal range.  However as can be surmised from Kim figure 6, paragraph 0067 in 

Consider claim 8, Kim teaches a driver (see Kim figure 1, element 12 data driving circuit) of a display device, comprising: an analog-digital converter (see Kim figure 12, element ADC and paragraph 0045 where data driving circuit 12 comprises at least one data driver IC (integrated circuit) SDIC. The data driver IC SDIC comprises a plurality of digital-to-analog converters (hereinafter, DACs)) configured to receive a pixel sensing signal within an input range that is defined by a first reference voltage and a second reference voltage (see Kim paragraph 0084 where ADC is a special encoder which converts an analog signal into data in the form of a digital signal. The ADC has a fixed input voltage range, i.e., fixed sensing range. Although the voltage range of the ADC may differ depending on the resolution of AD conversion, it is usually set to Evref (ADC reference voltage) to Evref+3V.), and perform analog-digital conversion on the pixel sensing signal; and 



Kim is silent regarding a control signal for controlling converting an input range.  In the same field of endeavor, Kim2 teaches adjusting a reference voltage source so as to set a value such that a sensed threshold voltage falls within a range of a target threshold (see Kim2 paragraph 0108).  One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Kim2 to adjust a reference voltage so as to set a value such that a sensed threshold voltage falls within a range of a target threshold in response to a control signal as suggested by Kim2.

Consider claim 11, Kim as modified by Kim2 teaches a driver (see Kim figure 1, element 12 data driving circuit) of a display device, comprising: an analog-digital converter (see Kim figure 12, element ADC and paragraph 0045 where data driving circuit 12 comprises at least one data driver IC (integrated circuit) SDIC. The data driver IC SDIC comprises a plurality of digital-to-analog converters 

an input signal converter (see Kim2 figure 4, element 210) configured to receive a second pixel sensing signal from a pixel of a display panel (see Kim paragraphs 0059-0064 specifically for example, paragraph 0061-0062 where in the sensing period Tsen, the integrated value Vsen passes through the second switch SW2 and is stored in the holding capacitor Ch.  In the sampling period Tsam, when the third switch SW3 is turned on, the integrated value Vsen stored in the holding capacitor Ch passes through the third switch SW3 and is input into the ADC.), convert the second pixel sensing signal by using a control signal (see Kim2 figure 4 and paragraphs 0053-0073 specifically for example paragraph 0066 where sample and hold section 210 is set in the scale mode by a controller (not illustrated)) such that a signal range of the second pixel sensing signal falls within the input range (see Kim figures 11-12 and paragraphs 0083-0091 specifically for example paragraph 0084 where ADC has a fixed input voltage range, i.e., fixed sensing range. And paragraphs 0089-0091 where first 

an input range converter configured to provide the first reference voltage and the second reference voltage, and convert the input range by changing at least one of the first reference voltage and the second reference voltage in response to a second control signal (see Kim2 paragraph 0108) for compensating for a deviation of the input range, wherein the analog-digital converter receives the second pixel sensing signal whose signal range is converted, within the input range whose deviation is compensated for by the second control signal (see Kim figure 15, Evref and paragraphs 0092-0101 specifically for example paragraph 0100 where an example of preventing ADC over-range by adjusting ADC reference voltage Evref according to an embodiment of the present invention is disclosed).
Allowable Subject Matter
Claims 4-7, 9-10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the recited features of dependent claims 4-6, 9, 12.  Claims 7, 10, 13 are dependent upon claims having allowable subject matter

The following prior arts are representative of the state of the prior art:  
Kim et al, U.S. Patent Publication No. 2015/0379937 (figure 3, figure 15)
Kim et al, U.S. Patent Publication No. 2014/0368415 (Kim2) (figure 4)
Lee et al, U.S. Patent Publication No. 20170294159 (figure 4)
Cao et al, A Study on Voltage Reference Buffers for Low Voltage Switched Capacitor Data Converters”, IEEE, 2006, pages 502-506

These features find support at least at figures 1-2 and paragraphs 0054, 0069-00105 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 4-7, 9-10, 12-13 would be allowable if rewritten in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schatzberger, U.S. Patent No. 8059020 (adjustable analogue-digital converter arrangement).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Dorothy Harris/Primary Examiner, Art Unit 2625